Name: 90/553/EEC: Commission Decision of 9 November 1990 establishing the identification mark for equidae vaccinated against African horse sickness
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production
 Date Published: 1990-11-13

 Avis juridique important|31990D055390/553/EEC: Commission Decision of 9 November 1990 establishing the identification mark for equidae vaccinated against African horse sickness Official Journal L 313 , 13/11/1990 P. 0040 - 0041 Finnish special edition: Chapter 3 Volume 35 P. 0130 Swedish special edition: Chapter 3 Volume 35 P. 0130 *****COMMISSION DECISION of 9 November 1990 establishing the identification mark for equidae vaccinated against African horse sickness (90/553/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), and in particular Article 5 (2) (d) thereof, Whereas equidae vaccinated against African horse sickness found in the protection zone within the meaning of the first indent of Article 5 (2) (b) of Directive 90/426/EEC must be identified by a clear, indelible mark allowing such equidae to be recognized; Whereas, as a rule, the most appropriate method is branding or freeze branding; whereas, however, in the case of registered horses indentified by means of an indentification document (passport) as provided for in Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (2), tattooing on the lip may be considered sufficient; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The mark provided for in Article 5 (2) (d) of Directive 90/426/EEC must be made on the skin by means of branding or freeze branding and must consist of a letter or a number as mentioned in the Annex and which must be at least 50 mm high and 50 mm wide. However, registered horses identified by means of the identification document (passport) provided for in Directive 90/427/EEC may be marked by tattooing on the lip. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 42. (2) OJ No L 224, 18. 8. 1990, p. 55. ANNEX 1.2 // U: // TrÃ ¡s-os-Montes (Portugal) // S: // De Entre-Douro-e-Minho (Portugal) // L: // Da Beira Litoral (Portugal) // I: // Beira Interio (Portugal) // O: // Ribatejo e Oeste (Portugal) // V: // Alentejo (Portugal) // F: // Algarve (Portugal) 1.2 // X // (on the left shoulder): Andalucia (Spain) // C // (on the left shoulder): Caceres (Spain) // B // (on the left shoulder): Badajoz (Spain) // R // (on the left shoulder): Ciudad Real (Spain) // A // (on the left shoulder): Albacete (Spain)